DETAILED ACTION
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/05/2020, 10/14/2020, 02/09/2021, 02/01/2022, and 05/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0205160 A1) in view of Kim (US 2015/0160976 A1).

Kim was cited in IDS.

Regarding claim 1, Chen teaches the invention substantially as claimed including a method for processing information, comprising: 
acquiring a user group corresponding to a process to be processed ([0026] determining a user identifier of the application based on a process identifier of a main process of the application; querying for process identifiers of the plurality of processes based on the user identifier of the application; and determining paths to the cgroup.procs files of the plurality of processes based on the user identifier of the application and the process identifiers of the plurality of processes.), wherein the process to be processed is a process to be frozen or a process to be unfrozen [switched from foreground to background or vice versa] ([0008] target processes of the application are transferred from a foreground process group to a background process group); 
searching for multiple processes corresponding to the user group according to a mapping relationship of user groups to processes ([0115] querying for a quantity of processes recorded in a cgroup.procs file of a process, where if the quantity of processes is greater than 1, it indicates that the process has a fork child process, or if the quantity of processes is 1, it indicates that the process has no fork child process; and continuing to query a cgroup.procs file of a next process, until cgroup.procs files of all processes are queried. [0116] the cgroup.procs files are searched for the fork child process of the process of the application. Specifically, the paths to the cgroup.procs files of the plurality of processes of the application may be obtained in the following manner: determining a user identifier of the application based on a process identifier of a main process of the application; querying for process identifiers of the plurality of processes based on the user identifier of the application; and determining the paths to the cgroup.procs files of the plurality of processes based on the user identifier of the application and the process identifiers of the plurality of processes. [0113] Specifically, a cgroup.procs file is a file type supported by a cgroup mechanism. One process is corresponding to one cgroup.procs file. The cgroup.procs file records a process identifier of the process, and a process identifier of a fork child process of the process. The cgroup.procs file corresponding to the process is usually located in the following file path: /acct/uid_xxx/pid_xxx/cgroup.procs, where uid_xxx indicates a user identifier of the application, and pid_xxx indicates the process identifier of the process. (mapping relationship) [0114] It is assumed that the application includes a process 1, a process 2, a process 3, and a process 4. A cgroup.procs file of the process 1 records a process identifier of the process 1 and a process identifier of the process 3, and therefore the process 3 is a fork child process of the process 1. A cgroup.procs file of the process 2 records a process identifier of the process 2, and therefore the process 2 has no fork child process. A cgroup.procs file of the process 3 records a process identifier of the process 3 and a process identifier of the process 4, and therefore the process 4 is a fork child process of the process 3. A cgroup.procs file of the process 4 records an identifier of the process 4, and therefore the process 4 has no fork child process. It can be learned from the above that fork child processes found from the cgroup.procs files of the four processes are the process 3 and the process 4.); and 
freezing or unfreezing [switching from foreground to background or vice versa] the multiple processes corresponding to the user group ([0009] the group status of the process of the application is updated when the event that the application switches from the foreground to the background occurs, so that the at least some of the target processes of the application are transferred from the foreground process group to the background process group).

While Chen teaches moving application processes from a foreground to a background and vice versa, Chen does not expressly teach freezing or unfreezing processes.

However, Kim teaches freezing or unfreezing processes ([0094] the processor 210 executes an application of a foreground program in an unfreeze state, and changes a state of an application of a background program to a freeze state which is a sleep mode with a small amount of power consumption or executes the application of the background program in an unfreeze state which is a normal operation mode according to identification information, an activation state, and the like of the corresponding application.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim of changing the state of an application on the background to a normal operation mode (foreground) with the teachings of Chen. The modification would have been motivated by combining known methods to yield predictable results.

Regarding claim 2, Chen teaches wherein the method further comprises: 
before acquiring the user group corresponding to the process to be processed ([0118] For another example, a process identifier record table of processes of the application may be created in advance): 
acquiring a corresponding relationship between the user groups and the processes, and generating the mapping relationship of the user groups to the processes according to the corresponding relationship ([0113] Specifically, a cgroup.procs file is a file type supported by a cgroup mechanism. One process is corresponding to one cgroup.procs file. The cgroup.procs file records a process identifier of the process, and a process identifier of a fork child process of the process. The cgroup.procs file corresponding to the process is usually located in the following file path: /acct/uid_xxx/pid_xxx/cgroup.procs, where uid_xxx indicates a user identifier of the application, and pid_xxx indicates the process identifier of the process. (mapping relationship)); 
wherein, the mapping relationship of the user groups to the processes is a one-to-many relationship ([0116] the plurality of processes based on the user identifier of the application; and determining the paths to the cgroup.procs files of the plurality of processes based on the user identifier of the application and the process identifiers of the plurality of processes.); and 
acquiring a query result corresponding to a query request according to the mapping relationship of the user groups to the processes when receiving the query request for the mapping relationship of the user groups to the processes, and returning the query result ([0116] the cgroup.procs files are searched for the fork child process of the process of the application. Specifically, the paths to the cgroup.procs files of the plurality of processes of the application may be obtained in the following manner: determining a user identifier of the application based on a process identifier of a main process of the application; querying for process identifiers of the plurality of processes based on the user identifier of the application; and determining the paths to the cgroup.procs files of the plurality of processes based on the user identifier of the application and the process identifiers of the plurality of processes. [0117] Specifically, each application has a user identifier (uid), used to uniquely identify the application. There are a plurality of manners of obtaining the user identifier of the application. For example, the user identifier of the application may be determined by querying configuration information of the application. For another example, the user identifier of the application may be determined based on the identifier of the main process of the application. For example, the user identifier of the application may be obtained by calling the following function: process.getUidForPid(pid_main), where pid_main indicates the identifier of the main process of the application, and a result returned by the function is the user identifier of the application.).

Regarding claim 5, Kim teaches further comprising: 
waking up a background process in a Central Processing Unit (CPU) freezing state when it is detected that the background process in the CPU freezing state is a process on which a foreground process depends, wherein, the CPU freezing state refers to a state in which the background process is prohibited from using a CPU resource, and the process on which the foreground process depends refers to a background process having a communication mechanism with the foreground process ([0008] The electronic device includes a processor configured to change a first application program to a background program of a lower priority. The processor is also configured to execute a second application program as a foreground program of a higher priority. The electronic device also includes a display module configured to display images of the foreground program, wherein the processor is configured to determine whether to change a state of the first application program changed to the background program to a freeze state which is a sleep mode or to execute the first application program continuously in an unfreeze state which is an operation mode according to identification information of the first application program. [0100] The current state information indicates a freeze or unfreeze state. The current position information indicates a foreground or background program. The exclude code information indicates that a corresponding application is an application which must be executed in an unfreeze state irrespective of a current position. The PID list information indicates, for example, that a plurality of applications, in which a browser will be executed, which are interdependent, are executed together as groups. [0141] In an embodiment, the electronic device can save an amount of power consumption generated while performing a multitasking operation. The electronic device can limit resources used by an application which is being operated as a background program. The electronic device can limit resources used by an application which is not used.).

Regarding claim 7, Kim teaches further comprising: 
when receiving a termination command for a frozen process, unfreezing the frozen process and setting the unfrozen process to a non-freezable state and closing the unfrozen process according to the termination command ([0006] The method also includes automatically updating data to operate normally and executing the application, or efficiently terminating the application in a background program state without changing the application to a foreground program, according to a resume request, a back request, an event request, and a terminate request.).

Regarding claim 12, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale. Further, the additional limitations “comprising a processor” are taught by Kim in at least [0008] “The electronic device includes a processor”

Regarding claim 13, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale. Further, the additional limitations “comprising a memory and a processor, wherein a computer program is stored in the memory, and when executed by the processor, the computer program enables the processor to perform the operations of the method” are taught by Kim in at least [0086] “The computer-readable storage media is, for example, the memory 260. At least a part of the programming module 300 is, for example, implemented (such as executed) by the processor 210. At least a part of the programming module 300 can include, for example, a module, a program, a routine, a set of instructions, or a process, and the like, for performing one or more functions.”

Regarding claim 14, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Claims 3, 6, 8, 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kim, as applied to claim 1, in further view of  CN105677460 hereinafter “CN460”.

CN460 was cited in IDS.

Regarding claim 3, Chen and Kim do not expressly teach but CN460 does teach, wherein freezing the multiple processes corresponding to the user group comprises: 
acquiring lengths of time the multiple processes have entered background, determining freezing levels for freezing the multiple processes according to the lengths of time, and preforming resource restrictions on the multiple processes according to the freezing levels (Page 3 lines 14-17: If it is detected that the target application is switched from running in the foreground to running in the background, the time during which the target application is running in the background is obtained, and if the time during which the target application is running in the background exceeds a preset time threshold, it is confirmed to exist Freeze request; Page 11, lines 3-11: Since an application program may correspond to multiple
process information, all processes corresponding to the application program can be accurately found through the user identity identifier and the program identifier, which facilitates subsequent processing of the processes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CN460 with the teachings of Chen and Kim to confirm a freeze request. The modification would have been motivated by the desire of improving resource utilization.

Regarding claim 6, CN460 teaches further comprising: after waking up the background process, when the background process does not enter foreground within a preset length of time, switching the background process to the CPU freezing state (Page 3 lines 14-17: If it is detected that the target application is switched from running in the foreground to running in the background, the time during which the target application is running in the background is obtained, and if the time during which the target application is running in the background exceeds a preset time threshold, it is confirmed to exist Freeze request).

Regarding claim 8, Kim teaches further comprising: 
waking up a background process in a Central Processing Unit (CPU) freezing state when it is detected that the background process in the CPU freezing state is a process on which a foreground process depends. wherein, the CPU freezing state refers to a state in which the background process is prohibited from using a CPU resource, and the process on which the foreground process depends refers to a background process having a communication mechanism with the foreground process ([0008] The electronic device includes a processor configured to change a first application program to a background program of a lower priority. The processor is also configured to execute a second application program as a foreground program of a higher priority. The electronic device also includes a display module configured to display images of the foreground program, wherein the processor is configured to determine whether to change a state of the first application program changed to the background program to a freeze state which is a sleep mode or to execute the first application program continuously in an unfreeze state which is an operation mode according to identification information of the first application program. [0100] The current state information indicates a freeze or unfreeze state. The current position information indicates a foreground or background program. The exclude code information indicates that a corresponding application is an application which must be executed in an unfreeze state irrespective of a current position. The PID list information indicates, for example, that a plurality of applications, in which a browser will be executed, which are interdependent, are executed together as groups. [0141] In an embodiment, the electronic device can save an amount of power consumption generated while performing a multitasking operation. The electronic device can limit resources used by an application which is being operated as a background program. The electronic device can limit resources used by an application which is not used.).

Regarding claim 10, Kim teaches further comprising: 
when receiving a termination command for a frozen process, unfreezing the frozen process and setting the unfrozen process to a non-freezable state ([0129] For example, as shown in FIGS. 4 and 17, when a terminate request of an application is received, the processor 210 verifies a position and a state of the corresponding application (steps 1780 and 1781). For example, when the application in which the terminate request is received is an application which is as a background program in a freeze state currently (step 1782), the processor 210 releases the freeze state in a state where the corresponding application is the background program without changing the corresponding application to a foreground program (step 1783).); and closing the unfrozen process according to the termination command ([0130] The processor 210 calls a terminate handler (step 1784). The processor 210 terminates the corresponding application in the state where the corresponding application is the background program (step 1785). The processor 210 performs an operation requested by a user of the electronic device (step 1786). Therefore, the processor 210 can terminate the corresponding application efficiently without changing the application which is as the background program in the freeze state to the foreground program unnecessarily.).

Regarding claim 15, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Claims 4, 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kim, as applied to claim 1, in further view of  Cai et al. (US 2012/0254885 A1).

Regarding claim 4, Chen and Kim do not expressly teach but Cai teaches wherein freezing or unfreezing the multiple processes corresponding to the user group comprises: 
acquiring a freezing moment and an unfreezing moment of a process according to a preset machine learning model and freezing the process according to the freezing moment and unfreezing the process according to the unfreezing moment ([0027] According to FIG. 2, assume an instance includes three threads, and first run the root instance. Generally, an instance of an application is usually run from a main thread. The main thread may create more threads (i.e., child threads), while the child threads may create their own child threads. The creation of these threads is controlled by the code written by programmers. When running to a certain extent, stop running all threads of the root instance, which is called a freezing point herein. The way of setting the freezing point may be invoking a special instruction or function provided by the virtual machine. Usually, one program only needs to set one freezing point, which will be executed only once. When a thread of the program first runs to the freezing point, the virtual machine will receive the invoking of the special instruction or function, and then immediately start to execute the freezing operation (i.e., suspending the running of all threads of the application). The freezing point is usually set by a programmer according to their understanding of the program during writing the program, and is within the program. Therefore, programs with the same functions written by different programmers may save different storage space due to different positions of the freezing point. With the development of technology and artificial intelligence technology developing to a certain degree, the freezing point may be set automatically by programming tools. When automatically setting the freezing point, the following principles may be used: at the freezing point, the number of local handles opened by all threads of the root instance is the minimum, and the number of active threads of the instance is the minimum. Here the local handles include file handles, network handles, etc. When the root instance runs to the freezing point, all of its threads no longer run, and at this time, an attribute of a root instance object in the root instance may preferably be marked as read only, and then the running state of all threads of the root instance may be used as a replication basis for running all threads of other instances in the second phase.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cai with the teachings of Chen and Kim to utilize artificial intelligence to determine whether to freeze or start an application. The modification would have been motivated by the desire of improving resource utilization.

Regarding claim 9, Kim teaches further comprising: 
waking up a background process in a Central Processing Unit (CPU) freezing state when it is detected that the background process in the CPU freezing state is a process on which a foreground process depends, wherein, the CPU freezing state refers to a state in which the background process is prohibited from using a CPU resource, and the process on which the foreground process depends refers to a background process having a communication mechanism with the foreground process ([0008] The electronic device includes a processor configured to change a first application program to a background program of a lower priority. The processor is also configured to execute a second application program as a foreground program of a higher priority. The electronic device also includes a display module configured to display images of the foreground program, wherein the processor is configured to determine whether to change a state of the first application program changed to the background program to a freeze state which is a sleep mode or to execute the first application program continuously in an unfreeze state which is an operation mode according to identification information of the first application program. [0100] The current state information indicates a freeze or unfreeze state. The current position information indicates a foreground or background program. The exclude code information indicates that a corresponding application is an application which must be executed in an unfreeze state irrespective of a current position. The PID list information indicates, for example, that a plurality of applications, in which a browser will be executed, which are interdependent, are executed together as groups. [0141] In an embodiment, the electronic device can save an amount of power consumption generated while performing a multitasking operation. The electronic device can limit resources used by an application which is being operated as a background program. The electronic device can limit resources used by an application which is not used.).

Regarding claim 11, Kim teaches further comprising: when receiving a termination command for a frozen process, unfreezing the frozen process and setting the unfrozen process to a non-freezable state ([0129] For example, as shown in FIGS. 4 and 17, when a terminate request of an application is received, the processor 210 verifies a position and a state of the corresponding application (steps 1780 and 1781). For example, when the application in which the terminate request is received is an application which is as a background program in a freeze state currently (step 1782), the processor 210 releases the freeze state in a state where the corresponding application is the background program without changing the corresponding application to a foreground program (step 1783).); and closing the unfrozen process according to the termination command ([0130] The processor 210 calls a terminate handler (step 1784). The processor 210 terminates the corresponding application in the state where the corresponding application is the background program (step 1785). The processor 210 performs an operation requested by a user of the electronic device (step 1786). Therefore, the processor 210 can terminate the corresponding application efficiently without changing the application which is as the background program in the freeze state to the foreground program unnecessarily.).

Regarding claim 16, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195